On Petition for Rehearing.
The appellants’ petition for rehearing is denied. Our opinion is modified as follows: The judgment of the District Court is affirmed with respect to appellant, United Brotherhood of Carpenters & Joiners of America, Carpenters District Council of Denver and Vicinity, and the judgment of the District Court is reversed with respect to appellant, United Brotherhood of Carpenters & Joiners of America, AFL-CIO, Colorado State Council of Carpenters Its Affiliated District Councils and Affiliated Local Unions. The District Court’s amended judgment dismissed the action against the individual defendants, Leslie Priek-ett, Adolph LaValle, and James McFarland. These individuals were erroneously listed as appellants in this court.